RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit Rule 206
                                   File Name: 09a0146p.06

                  UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________

                                                      X
                                                       -
 DERRICK BELL,
                                                       -
                            Petitioner-Appellant,
                                                       -
                                                       -
                                                            No. 08-1775
             v.
                                                       ,
                                                        >
                                                       -
                                                       -
 KURT JONES, Warden, Carson City
                                                       -
 Correctional Facility,
                                                       -
                        Respondent-Appellee.
                                                      N

                                   Filed: April 14, 2009
         Before: MERRITT, MARTIN, and SUHRHEINRICH, Circuit Judges.
                                    _________________

                                          ORDER
                                    _________________

        Derrick Bell, a pro se Michigan prisoner, petitions the court to rehear en banc an

order denying him a certificate of appealability. The motion has been referred to this panel

of three judges, two of whom are senior judges, on which the original deciding judge does

not sit, for a determination on the merits of the petition for rehearing. We conclude that the

original deciding judge did not misapprehend or overlook any point of law or fact when he

issued his order, and, accordingly, declines to rehear the matter. Fed. R. App. P. 40(a).


        The Clerk shall now refer the matter to all of the active eligible members of the court

for further proceedings on the suggestion for en banc rehearing.

                                                  ENTERED BY ORDER OF THE COURT

                                                        /s/ Leonard Green
                                                  ___________________________________
                                                                Clerk



                                              1